 



EXHIBIT 10.42.1
      Each of the parties identified in the table below is party to an
employment agreement with Endologix, Inc. in substantially the form attached as
Exhibit 10.42. Each party’s employment agreement is identical except for such
party’s position, the reporting party and the commencement date of the
agreement, which are set forth in the table below.

                  Name of Executive   Title   Reporting Party(ies)  
Commencement Date              
Franklin D. Brown
  Executive Chairman     Board of Directors     October 18, 2002
Paul McCormick
  President and Chief Executive Officer     Board of Directors     October 18,
2002
Karen Uyesugi
  Vice President, Clinical and Regulatory Affairs     Chief Executive Officer  
  October 18, 2002
Stefan Schreck
  Vice President, Research and Development     Chief Executive Officer    
February 23, 2004
Robert J. Krist
  Chief Financial Officer     Chief Executive Officer     August 16, 2004